Title: To George Washington from Henry Knox, 4 January 1790
From: Knox, Henry
To: Washington, George


          
            Sir
            War Office [New York] January 4th 1790
          
          I humbly beg leave to submit to your consideration a general statement of the Indian Department, and of the South Western frontiers, the same being intimately blended together.
          The invitation of the United States to the Creek Nation of Indians, to treat of peace on terms of mutual advantage has not been accepted—The report of the Commissioners a will fully show the precarious state of this business.
          The assurances given by some of the Chiefs of the peaceable intentions ⟨of the Creek Nation, are too uncertain in their nature, even if sincere, for the United States to rely upon.
          The case seems to require an adequate provisional arrangement, which, on the commission of any further depredations by the Creeks, should be called into activity—After the solemn offer of peace which has been made, and refused, it is incumbent on the United States to be in a situation to punish all unprovoked aggressions.
          In case the conduct of the Creeks should Render coercion indispensibly necessary, policy requires that it should be under taken with a force adequate to the speedy accomplishment of the object.
          An Army of sufficient strength should be raised to march

into⟩ their country and destroy their Towns, unless they should submit to an equitable peace.
          The Warriors of the Creeks have been stated at various numbers from four to six thousand, and are said to be generally well armed, and furnished with ammunition.
          To march into the Country of the Upper and Lower Creeks so as to be superior to all opposition would require an Army to be raised of five thousand men—This number after making the necessary deductions for sickness—establishment of posts of communication—and convoys of provision, would probably be reduced to three thousand five hundred effectives.
          The troops to be employed on this service ought to be enlisted for the occasion, subject however to be sooner discharged if necessary.
          I have formed an Estimate of the expence of such an Army which is hereunto annexed marked No: 1, on the supposition that the pay of the non-commissioned officers and privates may be reduced to the sums therein specified.
          But in either event of peace or War with the Creeks the establishment of a line of military posts on the south western frontier appears to be highly requisite. No peace with the Indians can be preserved unless by a military force—The lawless whites as well as Indians will be deterred from the commission of murders when they shall be convinced that punishment will immediately follow detection.
          The situation of the Cherokee Nation looking up to the United States for protection in consequence of the treaty of Hopewell, demands attention.
          Although existing circumstances may require that the boundaries stated in the said treaty should be more accomodated to the inhabitants who cannot be removed—Yet the other general principles thereof ought to be preserved, and particularly the stipulated protection of the United States—This cannot be afforded but by troops—The friendship of the Chickasaws and Choctaws cannot be cultivated, and the trade stipulated by treaty cannot be extended to them but by means of the protection of troops.
          The present military arrangement of the United States consists of one Battalion of Artillery of two hundred and forty noncommissioned and privates, and one regiment of Infantry of

five hundred and sixty non commissioned and privates—This force for the following objects is utterly inadequate—To prevent the usurpation of the lands of the United States—To facilitate the surveying and selling of the same, for the purpose of reducing the public debt—and for the protection of the frontiers from Georgia to Lake Erie—If it should be decided to erect a line of posts of that extent, and to leave small guards for the public Arsenals the following establishment would be required.
          A Battalion of Artillery of two hundred and forty non commissioned officers and privates—And two Regiments of Infantry of seven hundred non commissioned officers and privates each—the total of the Artillery and Infantry amounting to sixteen hundred and forty non commissioned and privates.
          The Estimate hereunto annexed marked No: 2. will exhibit the annual expence of such an establishment—It is to be observed that the Estimate is formed on the principle, that the present pay of the non-commissioned officers and privates may be considerably reduced—But the pay of a Lieutenant Colonel Commandant is enlarged from fifty to seventy five dollars per month—and the pay of the Major Commandant of Artillery to fifty dollars per month—This occasions an encrease for the Lieutenant Colonels and Major Commandant of sixty dollars per month—when the duty and expence of a Commanding Officer of a regiment or battalion be considered, it is presumed, that the proposed additional pay in these instances will promote the oeconomy and good of the service.
          Although the proposed reduction of the pay cannot effect the existing stipulations to the troops now in service yet as they are liable to be discharged at any period it is highly probable that in preference thereto, they would accept the reduced pay.
          The several representations herewith submitted marked B of the depredations committed by the Indians on the people along the south of the Ohio, and upon Cumberland river, show the exposed situation of those settlements—It seems the posts North West of the Ohio do not afford the necessary protection, and the people claim the employment of their own militia at the expence of the United States—A similar arrangement having been in operation until the organization of the General Government, at the expence of Virginia.
          If it shall be decided to afford the protection requested, the

propriety of employing the militia of the country for that purpose may be doubted—The oeconomy of disciplined troops is always superior to militia while their efficacy is at least equal—Hence if troops are employed within the district of Kentucky as patroles or otherwise, they ought to be detachments from the regular troops of the United States under the orders of the Commanding Officer on the Ohio—About four companies acting as patroles or scouts would afford all the satisfaction to the settlements which could be derived from defensive measures—but it is only from offensive measures that full security could be obtained.
          The various tribes seated on the Wabash river, extending up to the Miami Village, and the several branches of that river, are the indians from whom the settlements of Kentuckey principally receive injury.
          But these depredations although perhaps effected with impunity as to the actual perpetrators, are not so to the Indians generally, for the whites frequently make incursions into the Wabash country north west of the Ohio, and it is probable that indiscriminate revenge is wreaked on all bearing the name of Indians—Hence a difficulty arises on the part of the United States, which requires a serious consideration.
          That the people of Kentuckey are entitled to be defended, there can be no doubt—But as there seems to have been such a prevalence of hostilities as to render it uncertain who are right, or who wrong—The principles of justice which ought to dictate the conduct of every nation seems to forbid the idea of attempting to extirpate the Wabash indians until it shall appear that they cannot be brought to treat on reasonable terms—If after a treaty should be effected with them, it should be violated, or after an invitation to a treaty which should be refused, and followed by hostilities, the United States will clearly have the right to inflict that degree of punishment which may be necessary to deter the Indians from any future unprovoked aggressions.
          If this statement be just it would follow that the Governor of the Western territory should be instructed to attempt to effect a general treaty with the said Wabash tribes on terms of mutual advantage—If they should refuse, and continue, or suffer a continuance from any of their neighbouring tribes of the depredations

upon the district of Kentuckey, the Arms of the Union ought to be exerted to chastise them.
          The statement hereunto annexed No: 3. will show the application of the sum appropriated during the last session of Congress to indian treaties, and indian expences—The sum remaining unexpended might be applied to a treaty with the Wabash Indians.
          Provisions must be furnished the indians during the treaty—Whether any presents shall be added thereto will depend on the decision of Congress—It seems to have been the custom of barbarous nations in all ages to expect and receive presents from those more civilized—and the custom seems confirmed by modern Europe with respect to Morocco, Algiers, Tunis and Tripoli.
          The practise of the British Government and its colonies of giving presents to the indians of North America is well known—They seem to have been convinced that it was the cheapest and most effectual mode of managing the Indians—The idea of fear, or purchasing a peace is not to be admitted in the cases above stated—But the conduct appears to have been dictated by wise policy—a comparative view of the expences of an hostile or conciliatory system towards the indians will evince the infinite oeconomy of the latter over the former.
          The question then on the point of presents must be simply this—Is the situation of the United States such, with respect to the neighbouring European Colonies, as to render it good policy at this time to annihilate the indian customs and expectations of receiving presents, and thereby disgusting them in such a manner, as to induce them to connect themselves more closely with the said Colonies?
          If it should be decided to the contrary, the Estimate of the Governor of the Western Territory for the object of the Wabash indians No: 4 would show the sum required, from which however must be deducted the balance remaining from the appropriation of the last year.
          Although the information is not sufficiently accurate whereon to form a decided opinion of the number of indian Warriors within the limits of the United States, yet the evidence seems sufficient to warrant the supposition that they amount nearly to twenty thousand—If to this number we should add for every

Warrior three old men women and children, the total number would be eighty thousand.
          Since the United States became a nation, their conduct, and some of the States towards the indians seems to have resulted from the impulses of the moment—Until the treaty effected at Fort Harmar in January 1789, it seemed a prevailing opinion, that the treaty of peace with Great Britain instead of the preemption only, actually invested the United States with the absolute right of the indian Territory—and in pursuance of this idea treaties were made, and boundaries alloted to the indians—But by the directions of Congress of 2d of July 1788 to the Governor of the Western territory to extinguish the indian claims to lands they had ceded to the United States, and to obtain regular conveyances of the same it would appear, that they conceded the indian right to the soil.
          The various opinions which exist on the proper mode of treating the indians, require that some system should be established on the subject.
          That the Indians possess the natural rights of man, and that they ought not wantonly to be divested thereof cannot be well denied.
          Were these rights ascertained, and declared by law—were it enacted that the indians possess the right to all their territory which they have not fairly conveyed, and that they should not be divested thereof, but in consequence of open treaties, made under the authority of the United States, the foundation of peace and justice would be laid.
          The individual States claiming or possessing the right of preemption to territory inhabited by indians, would not be materially injured by such a declarative law, the exercise of their right would be restrained only, when it should interfere with the general interests—Should any State having the right of preemption desire to purchase territory, which the indians should be willing to relinquish, it would have to request the General Government to direct a treaty for that purpose, at the expence however of the individual State requesting the same.
          But as indian Wars almost invariably arise in consequence of disputes relative to boundaries, or trade, and as the right of declaring War, making treaties, and regulating commerce, are vested in the United States it is highly proper they should have

the sole direction of all measures for the consequences of which they are responsible. I have the honor to be Sir, With the highest respect Your Most Obedient Humble Servant.
          
            H. Knoxsecretary for the department of War
          
        